Dismissed and Memorandum Opinion filed December 18, 2003








Dismissed and Memorandum Opinion filed December 18,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01276-CR
____________
 
MAGARITA GONZALES, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
179th District Court
Harris County, Texas
Trial Court Cause No. 946,101
 

 
M E M O R A N D U M  
O P I N I O N
Appellant entered a guilty plea to burglary of a habitation
with intent to commit theft.  In
accordance with the terms of a plea bargain agreement with the State, on April
18, 2003, the trial court sentenced appellant to confinement for ten years in
the Institutional Division of the Texas Department of Criminal Justice.  As part of her plea bargain agreement,
appellant signed a written waiver of the right of appeal.  Appellant filed a pro se notice of
appeal.  Because appellant waived the
right to appeal and the trial court did not grant permission to appeal, we
dismiss.  See Monreal
v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003). 




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that appellant waived the right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 18, 2003.
Panel consists of Chief Justice
Hedges and Justices Anderson and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).